DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE and Amendments filed on 08/02/2022 and 07/15/2022, respectively.

Reasons of Allowance

Claims 1, 3 – 17, 19, 20, 22 and 23 are allowed.  Claims 1, 3 – 17, 19, 20, 22 and 23 are renumbered as 1 – 8, 11 – 20, 9 and 10, respectively.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the signal interpretation system of claim 1, and the methods of claims 10 and 20.
Specifically, the prior arts of record, alone or in combination, fails to teach “based on the evaluation of the signal, transmitting, via the communication device, a first notification to a response generation device of a merchant associated with one or more of the identified at least one article or the geographic location, the first notification indicating the interest of the user in the identified at least one article based on the evaluated signal and prompting generation of a response associated with the identified at least one article; -2-Application No.: 17/121,281 Attorney Docket No.: 00212-0127-00000 receiving the response from the response generation device, the response including a response element; and transmitting, via the communication device, a second notification indicative of the identified at least one article and the identified geographic location to the scanning device or another device of the user, wherein the scanning device or the another device is configured to display a plurality of graphical elements”, in combination with all other limitations as claimed in independent claims 1, 10 and 20.
The above limitations generally involve a signal interpretation system, comprising: a communication device; a memory storing instructions; and one or more processors configured to execute the instructions to perform operations including: receiving scanned information including a shape of at least one article scanned with a scanning device of a user to identify the at least one article based on the received scanned information; identifying a geographic location of the scanning device, when a scan of the at least one article was performed, based on a location signal received from the scanning device; evaluating a signal indicative of interest of the user in the identified at least one article based on the received scanned information; based on the evaluation of the signal, transmitting, via the communication device, a first notification to a response generation device of a merchant associated with one or more of the identified at least one article or the geographic location, the first notification indicating the interest of the user in the identified at least one article based on the evaluated signal and prompting generation of a response associated with the identified at least one article; receiving the response from the response generation device, the response including a response element; and transmitting, via the communication device, a second notification indicative of the identified at least one article and the identified geographic location to the scanning device or another device of the user, wherein the scanning device or the another device is configured to display a plurality of graphical elements, the second notification is configured to cause an update in one or more of the plurality of graphical elements displayed
The prior art of record is seen as teaching: 
Li et al. (U.S PreGrant Publication No. 2018/0285460 A1) teaches a signal interpretation system (i.e., a system, ¶0021, Fig. 1), comprising: a communication device (i.e., a device 130A/150A, Fig. 1); 
a memory (e.g., a memory, ¶0008, ¶0057) storing instructions; and one or more processors (e.g., a processor, ¶0008, ¶0075) configured to execute the instructions to perform operations including: 
receiving scanned information including a shape of at least one article scanned with a scanning device of a user to identify the at least one article based on the received scanned information (e.g., obtaining a scanned image data including any figure of at least one article scanned with a camera to identify the at least one article based on the obtained scanned image data, ¶0037 - ¶0038, Fig. 3); 
when a scan of the at least one article was performed; evaluating a signal indicative of interest of the user in the identified at least one article based on the received scanned information (e.g., when scanning of the article is made, evaluating loading of the article into a transport apparatus associated to a customer user based on article dimensional information, ¶0028, ¶0033, ¶0035, ¶0043 - ¶0044, ¶0048, Fig. 3 & Fig. 6); and transmitting, via the communication device, a notification is configured to cause an update in at least one graphical element (e.g., outputting, via the device 130A/150A, a notification based on the evaluated article, said notification is indicating at least the article and GPS, said notification is also configured to be displayed, ¶0035, ¶0046 - ¶0047); 
Busch (U.S Patent No. 8,437,776 B2) teaches identifying a geographic location of the image scanning device, and when the scan of the at least article was performed is based on a location signal received from the scanning device (Busch: e.g., determining a location of a mobile device with camera, Col 22 (lines 19 – 41); and that when scanning of an image code, as a article, is made, it’s based on the location received from the mobile device; Col 17 (lines 1 – 13), Col 22 (lines 19 – 41), Col 36 (lines 9 – 62), Col 39 (lines 33 – 39) & Col 47 (lines 53 – 67), Fig. 17); and
Rankin, JR et al. (U.S PreGrant Publication No. 2011/0289010 A1) teaches: transmitting a notification indicative of the identified at least one article and the identified geographic location to the scanning device or another device of the user, wherein the scanning device or the another device is configured to display one or more graphical -2-Application No.: 17/121,281Attorney Docket No.: 00212-0127-00000elements and the notification is configured to cause an update in at least one of the one or more graphical elements displayed, the update based on the identified at least one article and the identified geographic location (This reference teaches a scanning device (e.g., cellular phone) configured to scan a barcode from an article (e.g., property), wherein scanning the barcode a geographic coordinate and GPS components (or geocodes) of the scanning device are obtained in order to initiate sending a message to the cellular phone and then displaying a map with property name, type and/or other property information, ¶0076, ¶0078, ¶0086, ¶0105 - ¶0107); but neither of them teaches “based on the evaluation of the signal, transmitting, via the communication device, a first notification to a response generation device of a merchant associated with one or more of the identified at least one article or the geographic location, the first notification indicating the interest of the user in the identified at least one article based on the evaluated signal and prompting generation of a response associated with the identified at least one article; -2-Application No.: 17/121,281 Attorney Docket No.: 00212-0127-00000 receiving the response from the response generation device, the response including a response element; and transmitting, via the communication device, a second notification indicative of the identified at least one article and the identified geographic location to the scanning device or another device of the user, wherein the scanning device or the another device is configured to display a plurality of graphical elements”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674